     Case
     Case 1:20-cr-00199-KMW
          1:20-cr-00199-KMW Document
                            Document 101
                                     100 Filed
                                         Filed 10/08/20
                                               10/06/20 Page
                                                        Page 11 of
                                                                of 1
                                                                   2




                       LAW OFFICE OF ANTHONY CECUTTI
                             2 17 Broadway, Suite 707
                            New York, New York 10007   USDC SONY
                              Phone: (2 12) 619-37 3 0 DOCUMENT
                                Cell : (9 17 ) Hl-1837 ELECTRONICALLY FILED
                                Fax: (2 12) 962-5037
                            anthonycecutti@gmail.com
                                                       DOC#: __________
                                                                 DATE FILED:       /D / ~ (~ O
                                                                                       I       I


                                     October 6, 2020

BYECF
The Honorable Kimba M . Wood
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States v. Abdul Alamin; 20 Cr. 199 (KMW)

Dear Judge Wood:

        I write, at the direction of Pretrial Services and without objection from the
Government, to respectfully request a temporary modification of Mr. Alamin ' s present
bail conditions, should the Court keep him at liberty.

        On August 30, 2020, Judge Freeman modified Mr. Alamin's bail conditions,
imposing additional conditions, including a travel restriction, not permitting him to travel
beyond a 1-mile radius from his residence. As stated in our recent letter, dated October
1, 2020, Mr. Alamin has several upcoming medical appointments with specialists. 'The
appointments scheduled for October 15, 2020 and October 22, 2020, and another that was
scheduled for December 18, 2020, are located in the Bronx and outside the 1-mile radius
of his residence.

       Accordingly, I respectfully request that Mr. Alamin be permitted to travel outsidj
the 1-mile radius restriction on October 15, 2020, October 22, 2020 and December 18,                 brA,J\teJ
2020 so that he can attend his medical appointments.                                                   1l. ~   v1

       Thank you again for your consideration.


                                              Respectfully submitted,

                                                     /s/

                                              Anthony C<S(!)tQRDERED:         N.Y., N.'(.          lo/ i'   I~
                                                           I ~ m;. wrtlt
                                                               KIMBA M. WOOD
                                                                   U.S.D.J.
